FILED
                            NOT FOR PUBLICATION                             DEC 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MICHAEL SANZARO,                                 No. 13-15520

               Plaintiff - Appellant,            D.C. No. 2:12-cv-01980-JCM-
                                                 PAL
 v.

VALORIE J. VEGA; PHILIP M. PRO,                  MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                            Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Michael Sanzaro appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging that Judges Vega and Pro violated

his constitutional rights by ruling against him in his prior actions. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (order). We may affirm on any ground supported by the record. Thompson

v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm in part and dismiss in

part.

        After the district court entered judgment, the Nevada Supreme Court

reversed Judge Vega’s order confirming the arbitration award against Sanzaro and

remanded with instructions to vacate the award. See Sanzaro v. Ardiente

Homeowners Ass’n, No. 61288, 2015 WL 6163900 (Nev. Oct. 16, 2015). We

therefore dismiss as moot Sanzaro’s claims seeking declaratory and injunctive

relief voiding that order. See Church of Scientology of Cal. v. United States, 506

U.S. 9, 12 (1992) (“[I]f an event occurs while a case is pending on appeal that

makes it impossible for the court to grant any effectual relief whatever to a

prevailing party, the appeal must be dismissed.” (citation and internal quotation

marks omitted)).

        The district court properly dismissed without leave to amend Sanzaro’s

claims seeking damages and additional injunctive relief against Judge Vega

because Judge Vega is immune from liability. See 42 U.S.C. § 1983 (“[I]n any

action brought against a judicial officer for an act or omission taken in such

officer’s judicial capacity, injunctive relief shall not be granted unless a declaratory


                                           2                                     13-15520
decree was violated or declaratory relief was unavailable.”); Sadoski v. Mosley,

435 F.3d 1076, 1079 (9th Cir. 2006) (judges are entitled to immunity for damages

for their judicial conduct except when acting “in the clear absence of all

jurisdiction” (citation and internal quotation marks omitted)); see also Lopez v.

Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc) (leave to amend should be

given unless the deficiencies in the complaint cannot be cured by amendment).

      For the same reasons, the district court did not abuse its discretion in

denying Sanzaro’s motions for reconsideration. See Sch. Dist. No. 1J, Multnomah

Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth

standard of review and grounds for relief under Rule 60(b)).

      We reject Sanzaro’s contention that the district court violated his due

process rights.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED in part; DISMISSED in part.




                                          3                                       13-15520